Exhibit 10.12

CONSULTING AGREEMENT

THIS CONSULTING AGREEMENT (this “Agreement”) is made as February 21, 2012 (the
“Effective Date”), by and between Nevada Property 1 LLC (“Company”), and Ronald
G. Eidell (the “Consultant”).

Facts:

Company desires Consultant to provide certain services for Company; and

The Consultant is willing to perform such services for Company as an independent
contractor;

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, Company and the Consultant agree:

1. Term. The term of this Agreement is the period commencing on the Effective
Date, and ending on May 21, 2012 (the “Term”), which Term may be extended by
Company on a month-to-month basis with prior written notice. Notwithstanding the
foregoing, the Agreement may be terminated by either party at any time after the
initial ninety (90) day term described above, upon fifteen (15) days’ prior
written notice.

2. Consulting Services.

(a) During the Term, the Consultant shall assume the role of Interim Chief
Financial Officer (“CFO”) on an interim basis only, and perform the duties (on a
full-time basis) commensurate with said role, as more particularly described in
the scope of work attached hereto as Exhibit “A” (the “Services”). In performing
the Services, the Consultant will report directly to the Chief Executive Officer
of Company.

(b) The Consultant acknowledges that he does not have any restrictions that
would prevent him from performing the Services contemplated by this Agreement.

(c) Except as otherwise provided in this Agreement, any information developed
under this Agreement shall be the exclusive property of Company.

3. Consulting Fee. In consideration of the Services to be performed by
Consultant during the Term, Company shall pay Consultant Thirty Three Thousand
Three Hundred Thirty Three and 00/100 Dollars ($33,333.00) for each month (the
“Fee”) the Services are actually performed, pro-rated for any partial months.
Consultant’s Fee shall be paid in arrears on a bi-weekly basis by Company,
without invoice, via direct deposit to Consultant’s bank account as he shall
direct in writing. The Fee shall constitute full payment to the Consultant for
the Services provided to Company pursuant to the terms of this Agreement during
the Term.



--------------------------------------------------------------------------------

4. Conflict of Interest Prohibited. It is understood that until this Agreement
expires or is terminated by either party hereto, the Consultant may not without
the written consent of Fabrizio Campelli or Enrico Sanna or any of their
successors acting on behalf of Company, consult for, work for, or serve on the
Board of Directors of Company for another person or entity that has publicly
expressed its intent to operate or does operate a casino/hotel facility within a
25-mile radius of The Cosmopolitan of Las Vegas. Such written consent shall not
be unreasonably withheld.

5. Proprietary Information. The Consultant acknowledges that in order to perform
the Services, it may be necessary for Company to disclose to Consultant certain
Trade Secret(s) that have been developed by Company at great expense and that
have required considerable effort of skilled professionals. The Consultant
agrees that he shall not disclose, transfer, use, copy, or allow access to any
such Trade Secrets to any third parties and will enjoin the Consultant’s
employees or agents from using or disclosing such information, except as duly
authorized in the conduct of Company’s business. The Consultant agrees that such
data or information shall be used by Consultant solely for the purpose of
performing Services for Company and not for the benefit of any other person or
entity whatsoever. As used in this Agreement the term “Trade Secret(s)” shall
mean any scientific or technical data, information, design, process, procedure,
formula, or improvement that is owned by Company and is commercially valuable to
Company and not generally known in the industry. Company on its behalf and on
behalf of the Company acknowledges that Consultant owns and has created or
acquired, and may employ, modify, create or acquire, methodologies, trade
secrets, know-how, and other forms of intellectual property (collectively, the
“Consultant IP”). If Consultant utilizes Consultant IP in performing Services
under this Consulting Agreement, such Consultant IP will remain property of
Consultant, and Consultant shall not be limited in any way from using such
property in any way, including its use in other engagements with Consultant’s
other clients. The rights and obligations set forth in this Section shall
survive the termination of this Agreement.

6. Confidential Information. The Consultant agrees to keep secret and retain in
the strictest confidence all confidential matters which relate to Company, its
subsidiaries and affiliates, including, without limitation, customer lists,
client lists, trade secrets and other business affairs of Company, its
subsidiaries and affiliates learned by him from Company or any such subsidiary
or affiliate (the “Confidential Information”), and not to disclose any such
Confidential Information to anyone outside Company or any of its subsidiaries or
affiliates, whether during or after the Term of this Agreement, except (i) as
such disclosure may be required or appropriate in connection with its work as a
consultant to Company or (ii) when required to do so by a court of law, by any
governmental agency having supervisory authority over the business of Company or
by any administrative or legislative body (including a committee thereof) with
apparent jurisdiction to order it to divulge, disclose or make accessible such
information. The Consultant agrees, to the extent practicable, to give Company
advance written notice of any disclosure pursuant to clause (ii) of the
preceding sentence and to cooperate with any reasonable efforts by Company to
limit the extent of such disclosure.

7. Independent Contractor. Consultant warrants and represents that he has the
requisite knowledge and experience to perform the Services contemplated by this
Agreement. Consultant agrees that he can perform such Services without
significant supervision by Company. Except as permitted by Company in writing,
Consultant may not delegate any of his duties or responsibilities under this
Agreement. All employees and agents furnished, used, retained or

 

2



--------------------------------------------------------------------------------

hired by or on behalf of Consultant are, and shall be considered, employees or
agents of Consultant. Consultant assumes sole and full responsibility for their
acts. Consultant shall at all times during the Term of this Agreement maintain
such supervision, direction and control over his employees and agents as is
consistent with and necessary to preserve its independent contractor status.

8. Consultant Benefits and Compensation. Consultant shall be solely responsible
for the payment to itself, its employees and agents (if any) of the salaries
and/or other compensation and matters relating thereto (including, if
applicable, the withholding and/or payment of all Federal, State and local
income, unemployment, social security and other payroll taxes), workers’
compensation, disability benefits, and all such additional legal requirements of
like nature applicable to such Consultant. Consultant shall provide to Company
all such assurances and evidence of Consultant’s compliance with this Section as
Company may reasonably request. Compensation provided by Company to Consultant
hereunder is not intended to and does not constitute “wages” for purposes of
federal, state or local withholding taxes, social security payments, insurance
contributions, unemployment taxes or otherwise. Consistent with this Agreement
and Consultant’s status as an independent contractor, Consultant shall not
permit its Consultants, employees or agents (if any) to hold themselves out as,
nor claim to be, officers or employees of Company, nor to make claims, demands
or applications to any right or privilege applicable to any officer or employee
of Company. Consultant agrees that he, his consultants, employees or agents (if
any) are not eligible for Company benefits. Notwithstanding anything to the
contrary contained in this Section, officers of Consultant will be entitled to
indicate to third parties that they are acting pursuant to an exclusive
consulting arrangement with Company and business cards, resumes, and similar
business materials used by the Consultant may contain a statement that it is a
consultant for Company. Provided that Company shall have paid Consultant all
amounts payable hereunder and payable under any other agreement between
Consultant and Company and, if not, such amounts have not been withheld
unreasonably, Consultant shall indemnify and hold Company harmless from any
liabilities, losses, costs, damages and expenses (including reasonable fees and
disbursements of counsel selected by or incurred by Company) arising from claims
against Company for benefits and/or compensation payable by Consultant to his
consultants, agents and employees or as a result of Consultant’s failure to
withhold the taxes referenced in this Section or failure of Consultant to comply
with or adhere to all applicable federal, state and local laws. Consultant shall
be reimbursed for reasonable travel, lodging (at The Cosmopolitan) and meals
when performing the Services during the Term, in all cases in compliance with
Company’s Consultant’s Travel Policy, attached hereto as Exhibit “B.”

9. Means and Methods. The Consultant agrees to furnish the Services as an
independent contractor using the Consultant’s own means and methods, which
remains the property of the Consultant.

10. Assignment of Work Product. The Consultant hereby assigns Company the entire
right, title, and interest throughout the entire world in and to all work
performed, writing(s), formula(s), design(s), model(s), drawing(s),
photograph(s) and invention(s) made, conceived, or reduced to practice or
authorized by the Consultant, either solely or jointly with others, in providing
the Services to Company under this Agreement or with the use of information,
materials, or facilities of Company received or used by the Consultant during
the Term. The

 

3



--------------------------------------------------------------------------------

Consultant shall promptly disclose all work(s), writing(s), formula(s),
design(s), model(s), drawing(s), photograph(s) and other invention(s) made,
conceived, or reduced to practice or authorized by the Consultant in the course
of providing Services to Company under this Agreement. The Consultant shall
sign, execute, and acknowledge or cause to be signed, executed or acknowledged
without cost, but at the expense of Company, any and all documents and to
perform such acts as may be reasonably necessary, useful, or convenient for the
purpose of securing to Company or its nominees, patent, trademark, or copyright
protection throughout the world upon all such writing(s), formula(s), design(s),
model(s), drawing(s), photograph(s), design invention(s), title to which Company
may acquire in accordance with the provisions of this Section.

11. Indemnification. In accordance with the terms and subject to the conditions
set forth in the organizational documents of Company, Company agrees to defend,
indemnify and hold Consultant harmless from and against any and all claims,
demands, actions, suits, damages, liability of any nature and expenses
(including, but not limited to, legal fees and costs of defense) arising out of,
connected with, related to the Services contemplated herein. Company will
include Consultant as a named insured the same as Company’s other officers and
directors and provide written proof that Consultant has been added or is
included as an insured upon Consultant’s request. In this regard Consultant
agrees, with respect to all claims made against him for which he has a right of
indemnification, to provide Company with reasonable notice of such claims and to
permit Company to participate in the defense of such claims, or, at Company’s
option, assume the defense of such claims. Notwithstanding the foregoing, this
obligation of indemnification shall not apply to any claim to the extent it is
based upon Consultant’s material breach of this Agreement, the terms of the
operating agreement of Company that are made known to Consultant in writing by
Company, or any of his directors, officers or employees, or Consultant’s
intentional misuse, misappropriation or infringement of a Proprietary Right.

12. Governing Law. This Agreement is governed by, and is to be construed and
enforced in accordance with, the laws of the State of Nevada, without reference
to principles of conflict of laws. If, under such laws, any portion of this
Agreement is at any time deemed to be in conflict with any applicable statute,
rule, regulation or ordinance, such portion shall be deemed to be modified or
altered to conform thereto or, if that is not possible, to be omitted from this
Agreement; and the invalidity of any such portion shall not affect the force,
effect and validity of the remaining portion of this agreement. EACH OF THE
PARTIES HEREBY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY LAWSUIT, PROCEEDING OR
ACTION TO ENFORCE OR DEFEND ANY RIGHT UNDER THIS CONSULTING AGREEMENT AND AGREES
THAT ANY SUCH LAWSUIT, PROCEEDING OR ACTION WILL BE TRIED BEFORE A COURT AND NOT
BEFORE A JURY. THE DISTRICT COURT OF CLARK COUNTY, NEVADA (OR, IF THERE IS
EXCLUSIVE FEDERAL JURISDICTION, THE UNITED STATES DISTRICT COURT FOR THE
DISTRICT OF NEVADA, SOUTHERN DIVISION) SHALL HAVE EXCLUSIVE JURISDICTION AND
VENUE OVER ANY DISPUTE ARISING OUT OF OR RELATING TO THIS CONSULTING AGREEMENT,
AND EACH PARTY HEREBY CONSENTS TO THE JURISDICTION AND VENUE OF SUCH COURT.

 

4



--------------------------------------------------------------------------------

13. Notices. All notices under this Agreement shall be in writing and shall be
deemed effective when delivered in person or twenty-four (24) hours after
deposit thereof in the U.S. mails, postage prepaid, for delivery as registered
or certified mail or via courier service (i.e. Federal Express) addressed as
follows:

 

If to the Consultant: Ronald G. Eidell

  323 West Jones St., #207

  Savannah, GA 31401

  reidell@att.net

If to Company:

 

  Nevada Property 1 LLC

  3708 Las Vegas Boulevard South

  Las Vegas, NV 891 09

  Attention: Chief Executive Officer

 

  Copy to: General Counsel

or to such other address as Company and the Consultant may designate in writing
at any time or from time to time to the other party. In lieu of personal notice
or notice by deposit in the U.S. mail, a party may give notice by e-mail or
facsimile transmission with confirmation of receipt.

14. Miscellaneous. This Agreement constitutes the entire understanding between
Company and the Consultant relating to the Services to be rendered by the
Consultant to Company and cancels all prior written and oral agreements and
understandings with respect to the subject matter of this Agreement. This
Agreement may be amended only by a subsequent written agreement signed by
Consultant and Company. This Agreement shall be binding upon and shall inure to
the benefit of the Consultant and his successors and shall be binding upon and
shall inure to the benefit of Company and its successors.

15. Continuing Obligations. Without limitation, the Consultant’s obligations
pursuant to Sections 5, 6, 10 and 11 of this Agreement shall continue in
perpetuity.

[SIGNATURE PAGE TO FOLLOW]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this agreement as of the
year and day first above written.

 

NEVADA PROPERTY 1 LLC     RONALD G. EIDELL By:            Its:           By:    
      Its:          

 

6



--------------------------------------------------------------------------------

EXHIBIT A

Responsibilities and Objectives For Interim Chief Financial Officer Role

 

  •  

Organizational Responsibilities: Oversee and provide leadership and direction to
the following functional areas: Operational Finance, Corporate Controller,
Finance, Supply Chain, and Business Planning. Oversee preparation of all
financial reporting for the Company, including management reports, Board
reporting and regulatory (i.e. SEC and Gaming Control Board) financial
reporting.

 

  •  

Peoples and Processes: Conduct an overall review and evaluation of the personnel
and internal processes and procedures within the above-described departments,
and make recommendations regarding same.

 

  •  

Permanent CFO Sourcing and Transition: Participate in the sourcing, evaluation
and selection of the permanent CFO. Design and document a detailed transition
plan for the incoming permanent CFO, and closely partner with that individual as
needed.

 

  •  

Senior Management Team Responsibilities: Participate as a senior leader with
John Unwin and his team, including Board meeting preparation and participation,
Board committees, including without limitation the Audit Committee, as well as
applicable management meetings, all as directed by the CEO.

 

  •  

Third-Party Communications: As a senior leader, Consultant shall have the right
to help draft, review, and approve any communications to third-parties,
including without limitation, governmental regulatory agencies, when such
communications are about Consultant or Consultant’s Organizational
Responsibilities, and before such communications are released to third-parties.

 

7



--------------------------------------------------------------------------------

EXHIBIT B

Consultant’s Travel Policy

Recognizing that the Consulting Agreement will require Consultant to temporarily
reside in Las Vegas, the following procedures, mutually agreed to, will apply to
the assignment.

1. At least one week in advance, Consultant will advise the CEO (as well as his
Executive Assistant) of Consultant’s planned travel schedule. That plan will
consider meeting dates, filing dates, etc—and will likely reflect periods when
Consultant will be in Las Vegas for two weeks or longer. Company will reimburse
Consultant for reasonable air travel costs.

2. Consultant will stay in The Cosmopolitan during his time in Las Vegas.

3. Company will provide transportation between the hotel and airport (to and
from), the cost of which will be charged to Consultant’s room account.

4. Consultant’s meals will be charged to his room account when he is in Las
Vegas. Offsite or other business related meals will be governed by the Company’s
usual expense policies.

5. The costs/daily fees to use the hotel’s Fitness Centers will be charged to
the room account.

6. If Consultant is on site for than five consecutive days, as per the planned
travel schedule, and requires laundry or dry cleaning services, such associated
expenses will be charged to the room account.

7. Company will provide a room account to which the items noted above will be
charged and zeroed out to a designated general ledger account each time the
consultant leaves to return home. A new account will be opened upon Consultant’s
return. All charges to the room account provided for in this Agreement are the
responsibility of Company.

 

8